USCA4 Appeal: 22-6237      Doc: 8         Filed: 08/24/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6237


        BRENT EDWARD CLARK,

                             Plaintiff - Appellant,

                      v.

        UNITED STATES OF AMERICA,

                             Defendant - Appellee.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Martinsburg. Gina M. Groh, District Judge. (3:20-cv-00223-GMG)


        Submitted: July 27, 2022                                          Decided: August 24, 2022


        Before GREGORY, Chief Judge, and HARRIS and QUATTLEBAUM, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Brent Edward Clark, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6237      Doc: 8         Filed: 08/24/2022     Pg: 2 of 2




        PER CURIAM:

               Brent Edward Clark appeals the district court’s order adopting the magistrate

        judge’s report and recommendation and dismissing Clark’s complaint under the Federal

        Tort Claims Act. We have reviewed the record and affirm. See Rich v. United States, 811

        F.3d 140, 144 (4th Cir. 2015) (stating that a district court’s dismissal for lack of subject

        matter jurisdiction is reviewed de novo). We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                     2